Citation Nr: 0708660	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right foot disability; 
diagnosed as residuals, fracture, third metatarsal, right 
foot, with residuals of surgery (hereinafter right foot 
disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel



INTRODUCTION

The veteran served in the reserves from February 1994 to June 
2001.  On September 8, 1996 the veteran was on inactive duty 
training (IDT). 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
GA, wherein the RO denied service connection for right foot 
disability.


FINDINGS OF FACT

1. In September 1996, the veteran stepped in a hole while 
taking a physical fitness training test during a period of 
IDT.

2.  The competent evidence indicates that a right foot 
disability preexisted active service.

3.  The medical evidence shows that the preexisting right 
foot disability was permanently worsened beyond its natural 
progression as a result of the injury sustained while on IDT 
in September 1996.


CONCLUSION OF LAW

The veteran's pre-existing right foot disability was 
aggravated during IDT. 38 U.S.C.A. §§ 101, 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In view of the Board's favorable disposition in this matter, 
the application of the VCAA is moot.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Service connection 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training, or granted for a 
disability resulting from an injury incurred or aggravated 
while performing inactive duty training. 38 U.S.C.A. § 
101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  



Analysis

In determining whether a condition is service connected, it 
is important to identify whether the claimed disability 
preexisted service.   
 
The Board notes that the presumptions of soundness and 
aggravation do not apply to this case.  The advantages of 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of active duty for 
training or inactive duty training.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period).  With respect to her periods 
of active duty for training and inactive duty training, the 
veteran is not entitled to the presumption of sound condition 
at entrance to service and the presumption of aggravation 
during service of preexisting diseases or injuries which 
undergo an increase in severity during service. 38 U.S.C.A. § 
1111, 1153; 38 C.F.R. § 3.306, 3.307.  

Since the presumptions are not applicable, the analysis of in 
service incurrence and aggravation of a preexisting condition 
are based on a preponderance of the evidence standard.  The 
evidence of record does not contain any medical records prior 
to 1996.  A notation on a 1996 radiology examination 
indicates the injury is "probably due to an old trauma and 
/or necrosis."  Although this evidence is not highly 
probative there is no medical evidence to the contrary, thus 
the facts of this case require a finding that the veteran's 
right foot disability preexisted service.  As such, the 
appropriate inquiry is whether the right foot disability was 
aggravated during active service.  

In order to find aggravation, the evidence must show an 
increase in such preexisting disability that is not due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  An increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002); see Jensen v. Brown, 19 F.3d 1413, 
1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 
requires some increase in the severity of the preexisting 
condition causally related to military service).

The appellant contends that she incurred her disability as a 
result of an injury she incurred while performing inactive 
duty training in September 1996.  She reports that during a 
physical fitness training test on September 8, 1996 she 
stepped in a hole injuring her right foot.  Her service 
medical records confirm a stress fracture during a 2 mile run 
that caused her to be sent for immediate treatment and then 
sent home.  Additionally her medical records chronicle 
complaints of her right foot disability through September 
2000.  Contrasting the evidence of the injury in 1996 with a 
probable old injury notation, and resolving all reasonable 
doubt in the veteran's favor, it is just as likely as not her 
right foot disability was chronically aggravated by her 
service on inactive duty training. 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Having established an in-service aggravation of a preexisting 
condition, it is now necessary to substantiate a current 
condition.  A May 2000 radiology examination reports the 
veteran has avascular necrosis of the head of the third 
metatarsal.  The evidence of record does not contain any 
contrary findings, therefore the veteran is found to have a 
current right foot disability. 

In order to achieve service connection for an injury there 
must also be evidence of a nexus between the in service 
injury and the current condition.  The veteran suffered a 
stress fracture of the right foot on September 8, 1996.  The 
veteran's service medical records contain a sick slip issued 
on her behalf at the time of injury stating no running, 
jumping or marching.  The veteran was thus sent home.  The 
veteran was once again issued a sick slip due to pain of the 
right foot in April of 1997 and told not to run, jump, or 
march for 6 days.  However, 5 days later the veteran was 
issued a sick slip for the following four weeks. This 
indicates she had not recovered sufficiently and, 
consequently, could not return to duty, in itself an 
indication of the permanency of the disability.  Furthermore, 
the evidence shows that the veteran required surgery on the 
right foot subsequent to the in-service injury. Specifically, 
after six more visits regarding her third metatarsal 
deformity, the veteran underwent surgery on her right foot 
substantiated by a post op visit in August 1998.  
Subsequently the veteran still had four visits regarding her 
right foot disability, specifically for the third metatarsal 
and necrosis.  Reviewing all the evidence and resolving all 
reasonable doubt in the veteran's favor, it is more probable 
than not that her right foot disability was related to her 
September 1996 injury.  

In conclusion, the veteran has met the requirements for 
service connection for right foot disability.  The Board 
notes that in reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  See 38 USCA §  5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the benefit sought on 
appeal is allowed.


ORDER

Service connection for right foot disability is granted.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


